DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 14-15 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kalliokulju (WO 2012/022021 A1).
Re Claim 1, 16, & 19-20, Kalliokulju teaches a context extension apparatus for context extension between Internet of Things (IoT) devices, the context extension apparatus comprising: (Kalliokulju; FIG. 1-10; ¶ [0001]; Internet ready wireless communication devices.) 

at least one processor configured to execute the one or more instructions stored in the memory, wherein the at least one processor is further configured to: (Kalliokulju; FIG. 10; ¶ [0099]-[0103]; A processor for executing instructions stored in memory.) 
receive context information from a context information generation apparatus, (Kalliokulju; FIG. 1-5; ¶ [0020]-[0028]; Context information generated by an electronic device.) 
determine a context extension action based on the received context information and (Kalliokulju; FIG. 1-5; ¶ [0021]-[0029], [0038]-[0039]; Initiating an action based on the determined context information.) 
a context extension trigger event in response to an occurrence of the context extension trigger event, and (Kalliokulju; FIG. 1; ¶ [0029]; Triggers associated and based on context data/information.) 
allow the determined context extension action to be performed. (Kalliokulju; FIG. 1-5; ¶ [0021]-[0029], [0038]-[0039]; Performing the action associated with the context information.) 

Re Claim 2, Kalliokulju discloses the context extension apparatus of claim 1, wherein the at least one processor is further configured to receive the context information from the context information generation apparatus other than a device in which the context extension trigger event occurred. (Kalliokulju; FIG. 1; ¶ [0004], [0006]; Detail the monitoring and determining of context data from one or more other devices.) 

Re Claim 4, Kalliokulju discloses the context extension apparatus of claim 1, wherein the at least one processor is further configured to: 
generate context extension information including information about the context extension action; (Kalliokulju; FIG. 1-5; ¶ [0002]-[0006]; The generating of actions based on context information.) 
determine an IoT device that is to perform the context extension action; (Kalliokulju; FIG. 1-5; ¶ [0002]-[0006]; [0023], [0028]-[0030]; The system determine device that is to perform the context based action.) 
and transmit the context extension information to the determined IoT device such that the determined context extension action is performed. (Kalliokulju; FIG. 1-5; ¶ [0002]-[0006], [0023], [0028]-[0030]; The sending of the context information to the device so the action can be performed.) 

Re Claim 6, Kalliokulju discloses the context extension apparatus of claim 1, wherein the at least one processor is further configured to: 
receive use history information of a device other than the context information generation apparatus; and (Kalliokulju; FIG. 1-7; ¶ [0002]-[0007], [0029]-[0030], [0044]-[0045]; The embodiment(s) detail context information and history information of various devices.) 
determine the context extension action based on a relationship between the context information and the use history information. (Kalliokulju; FIG. 1-7; ¶ [0002]-

Re Claim 14, Kalliokulju discloses the context extension apparatus of claim 1, wherein the at least one processor is further configured to determine the context extension action based on a time point related to the context information and a time point related to the context extension trigger event. (Kalliokulju; FIG. 1; ¶ [0002], [0022]-[0029]; The context action, trigger and data is associated with time.) 

Re Claim 15, Kalliokulju discloses the context extension apparatus of claim 1, wherein the at least one processor is further configured to determine a context extension trigger event to be detected, according to the received context information and the context extension action related to the context information. (Kalliokulju; FIG. 1; ¶ [0002], [0028]-[0030], [0046]-[0047]; The embodiment(s) detail the detecting of trigger events associated with context information.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 9-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalliokulju (WO 2012/022021 A1) and further in view of CHATANI et al. (US 2017/0238144 A1). 
Re Claim 3, Kalliokulju discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the at least one processor is further configured to: receive respective pieces of context information from a plurality of context information generation apparatuses; and determine the context extension action based on a relationship between the pieces of context information respectively received from the plurality of context information generation apparatuses.  
However, in analogous art, CHATANI teaches wherein the at least one processor is further configured to: 
receive respective pieces of context information from a plurality of context information generation apparatuses; and (CHATANI; FIG. 1; ¶ [0035]-[0045]; The embodiment(s) detail a system that determines a plurality of IoT devices that are to perform a linked context operation.)
determine the context extension action based on a relationship between the pieces of context information respectively received from the plurality of context information generation apparatuses. (CHATANI; FIG. 1; ¶ [0032]-[0045]; The linked devices share context information and actions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of CHATANI to perform a context operation on a plurality of linked devices for the reasons of improving user-friendliness by detecting behavior of a user across linked devices. (CHATANI Abstract) 

Re Claim 5, Kalliokulju discloses the context extension apparatus of claim 4, yet does not explicitly suggest wherein the at least one processor is further configured to: determine a plurality of IoT devices that are to perform the context extension action in a linked manner; and transmit the context extension information to at least one of the determined plurality of IoT devices.  
However, in analogous art, CHATANI teaches wherein the at least one processor is further configured to: 
determine a plurality of IoT devices that are to perform the context extension action in a linked manner; and (CHATANI; FIG. 1; ¶ [0035]-[0045]; The embodiment(s) detail a system that determines a plurality of IoT devices that are to perform a linked context operation.) 
transmit the context extension information to at least one of the determined plurality of IoT devices. (CHATANI; FIG. 1; ¶ [0035]-[0045]; The system transmit the context related information to the linked devices.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of CHATANI to perform a context operation on a plurality of linked devices for the reasons of improving user-friendliness by detecting behavior of a user across linked devices. (CHATANI Abstract) 

Re Claim 9, Kalliokulju discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the at least one processor is further configured to 
However in analogous art, CHATANI teaches wherein the at least one processor is further configured to receive the context information broadcast by the context information generation apparatus. (CHATANI; FIG. 1; ¶ [0110]-[0115]; The embodiment(s) detail the broadcasting of context information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of CHATANI to perform a context operation on a plurality of linked devices for the reasons of improving user-friendliness by detecting behavior of a user across linked devices. (CHATANI Abstract) 

Re Claim 10, Kalliokulju discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the at least one processor is further configured to receive the context information by receiving, via short-range communication, context information transmitted from devices positioned nearby.
However, in analogous art, CHATANI teaches wherein the at least one processor is further configured to receive the context information by receiving, via short-range communication, context information transmitted from devices positioned nearby. (CHATANI; FIG. 1-3; ¶ [0060]-[0062]; The embodiment(s) detail the transmission of context information via radio waves to devices located in range.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of CHATANI to perform 
 
Re Claim 17, Kalliokulju discloses the context information generation apparatus of claim 16, yet does not explicitly suggest wherein the at least one processor is further configured to transmit the generated context information to the context extension apparatus by broadcasting the context information to nearby IoT devices via short-range communication.  
However, in analogous art, CHATANI teaches wherein the at least one processor is further configured to transmit the generated context information to the context extension apparatus by broadcasting the context information to nearby IoT devices via short-range communication.  (CHATANI; FIG. 1-3; ¶ [0060]-[0062]; The embodiment(s) detail the transmission of context information via radio waves to devices located in range.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of CHATANI to perform a context operation on a plurality of linked devices for the reasons of improving user-friendliness by detecting behavior of a user across linked devices. (CHATANI Abstract) 

Re Claim 18, Kalliokulju discloses the context information generation apparatus of claim 17, yet does not explicitly suggest wherein the at least one processor is further configured to repetitively broadcast the context information to the nearby IoT devices.  
CHATANI teaches wherein the at least one processor is further configured to repetitively broadcast the context information to the nearby IoT devices. (CHATANI; FIG. 1-3; ¶ [0060]-[0062]; The embodiment(s) detail the transmission of context information via radio waves to devices located in range.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of CHATANI to perform a context operation on a plurality of linked devices for the reasons of improving user-friendliness by detecting behavior of a user across linked devices. (CHATANI Abstract) 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalliokulju (WO 2012/022021 A1) and further in view of KEENEY et al. (US 2017/0250868 A1). 
Re Claim 7, Kalliokulju discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the at least one processor is further configured to determine the context extension action based on matching information among context information, context extension trigger events, and context extension actions stored in a database.  
However, in analogous art, KEENEY teaches wherein the at least one processor is further configured to determine the context extension action based on matching information among context information, context extension trigger events, and context extension actions stored in a database. (KEENEY; FIG. 1; ¶ [0102]-[0121]; The embodiment(s) detail methodology similar in concept and scope to the stated claim limitations, that detail matching context information, triggers and actions.)  
Kalliokulju in view of KEENEY to match context information for the reasons of provided a network management using an adaptability policy that involves context related data. (KEENEY Summary) 
Re Claim 8, Kalliokulju-KEENEY discloses the context extension apparatus of claim 7, wherein the at least one processor is further configured to update the database based on the context information received from the context information generation apparatus, the generated context extension trigger event, and an actually performed action. (Keeney; FIG. 1-10; ¶ [0091], [0105]-[0110]; The embodiment(s) detail the updating of context related information stored in memory in an associated database.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of KEENEY to match context information for the reasons of provided a network management using an adaptability policy that involves context related data. (KEENEY Summary) 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalliokulju (WO 2012/022021 A1) and further in view of WOUHAYBI et al. (US 2016/0055571 A1). 
Re Claim 11, Kalliokulju discloses context extension apparatus of claim 1, yet does not explicitly suggest wherein the context information generation apparatus is not registered to a same user as a device in which the context extension trigger event has occurred.   
WOUHAYBI teaches wherein the context information generation apparatus is not registered to a same user as a device in which the context extension trigger event has occurred. (WOUHAYBI; FIG. 1-13; ¶ [0061]-[0063], [0080]-[0090]; The cited embodiment(s) detail a procedure similar in concept and scope to the stated claim limitations, that details the collection of context data from various users.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of WOUHAYBI to collect contextual data from different users for the reasons of sharing contextual data among a plurality of users based on various relationships. (WOUHAYBI Summary). 

Re Claim 12, Kalliokulju discloses the context extension apparatus of claim 4, yet does not explicitly suggest wherein the IoT device that is to perform the context extension action is not registered to a same user as the context information generation apparatus.  
However, in analogous art, WOUHAYBI teaches context extension apparatus of claim 4, wherein the IoT device that is to perform the context extension action is not registered to a same user as the context information generation apparatus. (WOUHAYBI; FIG. 1-13; ¶ [0061]-[0063], [0080]-[0090]; The cited embodiment(s) detail a procedure similar in concept and scope to the stated claim limitations, that details the collection of context data from various users.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of WOUHAYBI to . 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalliokulju (WO 2012/022021 A1) and further in view of Tewari et al. (US 2012/0324434 A1). 
Re Claim 13, Kalliokulju discloses the context extension apparatus of claim 1, wherein an application related to the context information differs from an application related to the context extension action.  
However, in analogous art, Tewari teaches wherein an application related to the context information differs from an application related to the context extension action. (Tewari; FIG. 1-2; ¶ [0011]-[0023], [0028]; The embodiment(s) detail the collection of context data from various applications and associated actions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalliokulju in view of Tewari to collect context data from multiple applications for the reasons of employing an application management system to collect contextual information from various applications. (Tewari Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457